Citation Nr: 1021987	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right great toe 
hallux valgus.

2.  Entitlement to service connection for status post right 
fifth toe arthroplasty.

3.  Entitlement to service connection for status post right 
digital keratomas.

4.  Entitlement to service connection for bilateral calcaneal 
spurs.

5.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant & S.T.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in July 2006 by the 
undersigned Veterans Law Judge. 

The issue of entitlement to service connection for a 
respiratory disorder due to exposure to chemicals has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See BVA Hearing 
Transcript July 2006.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

In October 2007, the Board remanded this claim for additional 
development.  That development having been completed, the 
claim is now partially ready for appellate review.

The issue of entitlement to a psychiatric disorder was 
remanded by the Board in October 2007 and granted by the RO 
in January 2010.  As such, that issue is no longer before the 
Board.

The issues of entitlement to service connection for bilateral 
calcaneal spurs and entitlement to service connection for 
bilateral pes planus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right great toe hallux valgus is causally 
or etiologically related to service.

2.  The Veteran's status post right fifth toe arthroplasty is 
causally or etiologically related to service.

3.  The Veteran's status post right digital keratomas is 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Service connection for a right great toe hallux valgus is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  Service connection for status post right fifth toe 
arthroplasty is established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  Service connection for status post right digital 
keratomas is established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development which may have existed under the 
VCAA cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to service connection for 
foot disorders.  He asserts the boots he was forced to wear 
during service damaged his feet and that he continues to 
experience foot pain as a result.

Service treatment records were reviewed.  The Veteran's 
entrance examination from April 1977 did not note any foot 
abnormalities.  During service, the Veteran complained of 
left foot pain that he injured while playing basketball in 
October 1979.  He was diagnosed with an ankle sprain and sent 
for x-rays.  X-rays were within normal limits and the 
following day he was diagnosed with a foot sprain.  The 
Veteran became seriously ill during service and was 
ultimately discharged because of another unrelated condition.  
A Medical Board Evaluation was conducted in April 1980; 
however, no notations were made regarding the Veteran's feet.  
The Veteran has asserted that his foot condition was not 
noted during his Board Evaluation since he had another more 
serious illness that was the main focus of the evaluation.  
The Board finds this to be a plausible conclusion as the 
Veteran was clearly seriously ill with another unrelated 
illness at the time.

Post-service treatment records were reviewed.  VA outpatient 
records indicate that in August 1989, the Veteran stated he 
had a corn on his right little toe which he had for several 
years.  The physician reported that the Veteran had a right 
fifth toe callus and he would be evaluated for surgical 
excision.  In May 2006, the Veteran had an arthroplasty of 
the right fifth proximal phalangeal head.

The Veteran was afforded a VA examination in October 2009.  
The Veteran complained of corns on the plantar aspect of the 
pulp of both baby toes and stated that these began while in 
the service.  The Veteran also stated that during service 
these would be shaved down periodically.  The Veteran 
asserted that these corns occurred because he was forced to 
wear jump boots to run while training.  The Veteran did not 
indicate he had difficulty with ambulation or required 
special shoes or orthotics.  Physical examination revealed a 
normal gait with no assistive device or orthotics present.  
Bilateral feet had no pain on motion, no edema, instability, 
weakness, tenderness, callosities, breakdown or unusual shoe 
wear, skin or vascular changes, hammertoes, high arch, claw 
foot, pes planus, or tenderness with dorsiflexion or plantar 
flexion at the first metatarsal phalangeal joint.  The 
Veteran had normal motion of metatarsophalangeal joints and a 
right great toe with hallux valgus, with ten degrees of 
angulation.  X-rays from August 2009 demonstrated the right 
foot had no acute fracture, dislocation or gross soft tissue 
abnormality.  There was laterally projecting bone on the 
anterior calcaneus projecting over the cuboid.  It was stated 
that findings may be sequelae of prior trauma with 
calcaneocuboid coalition considered less likely.  X-rays of 
the left foot showed small calcaneal spurs but an otherwise 
unremarkable left foot.  The Veteran was diagnosed with right 
great toe hallux valgus, status post right fifth toe 
arthroplasty, and status post digital keratomas.  The 
examiner stated that it appears that the only foot problem 
the Veteran had in the service was the recurrent keratomas, 
which were periodically treated.

The Veteran was afforded a more recent VA examination in 
January 2010.  The Veteran was diagnosed with right great 
toe hallux valgus status post surgery in 1983, status post 
right fifth toe arthroplasty in 2006, and status post 
digital keratomas.  The examiner opined that these three 
disorders were casually or etiologically related to the 
symptomatology shown in service treatment records.  The 
examiner stated that he considered the evidence that the 
Veteran's calluses were noted and treated while in service 
and after and that like calluses, over years, deformities 
developed necessitating surgery.

The Veteran has asserted that he currently experiences the 
same foot pain and symptoms that he experienced during 
service.  The Veteran and his wife testified in July 2006 
that he treated his calluses at home during service, without 
seeking treatment.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, calluses are clearly a disability that 
lends itself to lay observation.  See e.g. McCartt v. West, 
12 Vet. App. 164 (1999).  

Furthermore, the Board finds the Veteran's assertions to be 
credible, as the medical evidence of record supports his 
statements.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  As such, the benefit of the doubt will be given to 
the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds the Veteran has a chronic disability that had 
its onset during service, and therefore is entitled to 
service connection.  If the claimed condition is noted during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology, service connection for the claimed condition 
may be established.  See Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  Here, the Veteran asserts that he experienced 
calluses and painful feet during service and that he 
continued to experience these symptoms after service.

Therefore, given the positive medical opinion and lay 
statements, the Board finds that the evidence demonstrates 
there has been a continuity of symptomatology such as to 
warrant entitlement to service connection, and the benefit of 
the doubt is resolved in the Veteran's favor.  


ORDER

Entitlement to service connection for right great toe hallux 
valgus is granted.

Entitlement to service connection for status post right fifth 
toe arthroplasty is granted.

Entitlement to service connection for status post right 
digital keratomas is granted.


REMAND

During the January 2010 VA examination, the Veteran was 
diagnosed with bilateral calcaneal spurs.  The VA examiner 
opined that this disorder was not casually or symptomatically 
related to the symptomatology shown in service treatment 
records.  No further rationale or explanation was given.  The 
Court has found that a medical opinion that contains only 
data and conclusions should be accorded no weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Therefore, the Board finds a remand is necessary to obtain an 
addendum opinion regarding the bilateral calcaneal spurs.

Additionally, the Veteran has been diagnosed with mild 
bilateral flat feet.  See August 1990 Honolulu Medical Group.  
The VA examiner did not discuss this diagnosis in the October 
2009 or January 2010 VA examinations.  The Board finds that 
an opinion regarding the bilateral flat feet diagnosis must 
be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion.  If 
necessary, afford the Veteran a VA 
examination for bilateral flat feet and 
bilateral calcaneal spurs.
 
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent):

a)	that the Veteran's bilateral 
calcaneal spurs, had their onset during 
service, or is in any other way 
causally related to his active service;

b)	that the Veteran's bilateral flat 
feet had their onset during service, or 
is in any other way causally related to 
his active service.

In providing these opinions, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).  

The claims folder must be provided to 
the examiner for review.  The examiner 
must state in the examination report 
that the claims folder has been 
reviewed.

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated.  If the claims remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


